FILED

UNITED STATES DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT ALBUQUERQUE, NeW MEXICO
FOR THE DISTRICT OF NEW MEXICO

 

UNITED STATES OF AMERICA,

Plaintiff,
V.
WAYNE RYAN,
Defendant.

 

 

APR 0.1 2019

MITCHELL R. ELFERS
CLERK

Case No. 18 CR 01107 MV

ORDER GRANTING PERMISSION TO TRAVEL

THIS MATTER having come before the Court upon motion of Mr. Ryan, with the agreement of

the United States Pre-Trial Services Offices, as well as the United States Attorney, and having been made

fully aware of the relevant circumstances,

IT IS HEREBY ORDERED:

Mr. Ryan shall be allowed to travel to New Mexico for one week on a date to be set by pretrial

services in conjunction with Mr. Ryan. Mr. Ryan shall contact supervision as required during this period

of travel. All of Mr. Ryan’s other conditions of release,remain in e

Submitted by:
Alejandro Fernandez
Assistant Federal Public Defender

 

UNITED STATES MAGISTRATE JUDGE

 
